Citation Nr: 1000140	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a right knee meniscectomy, currently evaluated 
as 20 percent disabling.

2.  What evaluation is warranted for right hip osteoarthritis 
associated with postoperative residuals of a right knee 
meniscectomy?

(The issue of entitlement to a clothing allowance is the 
subject of another decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).

A report of a September 2005 VA examination contains a 
notation that the Veteran is unable to work because of his 
knee disorder and ambulation issues.  This medical evidence 
has raised the issue of entitlement to a total disability 
rating based on individual unemployability.  In October 2007, 
the representative raised the issue of entitlement to service 
connection and a separate rating for tender and painful 
scarring of the right knee.  In December 2008, the appellant 
raised the issue of entitlement to service connection for a 
left knee disability secondary to service-connected right 
knee and right hip disabilities.  These claims have yet to be 
adjudicated.  Accordingly, they are referred for immediate 
consideration by the RO.


FINDINGS OF FACT

1.  Postoperative residuals of a right knee meniscectomy have 
not been productive of severe recurrent subluxation or 
lateral instability.
 
2.  Since August 26, 2005, the Veteran's right hip 
osteoarthritis has not been manifested by a limitation of 
thigh flexion to 30 degrees or by limitation of abduction 
with motion lost beyond 10 degrees.

CONCLUSIONS OF LAW

1.  Postoperative residuals of a right knee meniscectomy do 
not meet the criteria for an evaluation greater than 20 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

2.  Since August 26, 2005, the Veteran's right hip 
osteoarthritis have not met the criteria for an evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5010, 5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee meniscectomy, currently evaluated 
as 20 percent disabling.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in September 2005, December 2005, and February 
2009 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice of the specific rating criteria used to 
evaluate the knee disorder in the April 2007 statement of the 
case and February 2009 correspondence.  The claim was 
readjudicated in an April 2009 supplemental statement of the 
case.  Thus, any timing error as to notice of the specific 
rating criteria was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Board notes that the Veteran did not receive any notice 
regarding how effective dates are determined.  That lack of 
notice is not prejudicial in light of the decision reached 
below.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Governing law and regulations

The RO has granted separate evaluations for arthritis and 
instability of the right knee.  Only the issue of entitlement 
to an increased rating for postoperative residuals of a right 
knee meniscectomy under Diagnostic Code 5257 is before the 
Board.  Under that Diagnostic Code a 20 percent evaluation is 
assigned for moderate recurrent subluxation or instability, 
and a 30 percent evaluation is assigned for severe recurrent 
subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Analysis

A review of the reports of the September 2005, April 2008, 
and March 2009 VA examinations, as well as an August 2005 VA 
treatment record, shows that there is at most moderate 
instability in the right knee.  The September 2005 VA 
examiner described the appellant's right knee laxity as 
moderate, whereas the April 2008 VA examiner described the 
laxity as being mild to moderate.  In April 2008, drawer's 
sign was positive, but McMurray's sign was negative.  An 
August 2005 treating nurse practitioner and the March 2009 VA 
examiner found no medial, lateral, anterior, or posterior 
instability.  The Veteran testified that he has severe 
instability of the right knee.  See transcript, pages 2-3.  
The Board, however, places greater weight on the objective 
medical evidence indicating that the instability and laxity 
is no more than moderate in nature than on the Veteran's 
testimony.  

The Veteran also testified at the December 2008 hearing that 
his doctor recommended a total knee replacement and that the 
surgery may be performed within the next year or 18 months.  
See id. at 2.  There is, however, no evidence that the 
Veteran has undergone a total knee replacement.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The rating criteria are applied principally on the current 
state of disability - not what may occur in the future.  Id.  
Should the Veteran undergo a total knee replacement in the 
future, he may file a new claim of entitlement to an 
increased rating at that time.

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45.  However, the United States Court of Appeals 
for Veterans Claims (the Court) has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The symptoms presented by the Veteran's postoperative 
residuals of a right knee meniscectomy are fully contemplated 
by the rating schedule.  There is no evidence his disability 
picture is exceptional when compared to other veterans with 
the same or similar disability.  There is no evidence that 
this disorder at any time during the appellate term 
necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The appeal is denied.



2.  What evaluation is warranted for right hip 
osteoarthritis?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
traumatic arthritis is rated as degenerative arthritis which 
in turn is rated based upon the nature and extent of any 
limitation of motion.

In general, 38 C.F.R. § 4.71, Plate II (2009) provides a 
standardized description of hip movement, to include showing 
that normal hip flexion is from 0 to 125 degrees, and normal 
hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 
percent disability rating there must be limitation of flexion 
to 30 degrees.  Id.

Under Diagnostic Code 5253, where there is a limitation of 
thigh abduction with motion lost beyond 10 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

Analysis

In November 2005, service connection for this disorder was 
granted.  In an April 2009 rating decision a 10 percent 
disability rating effective August 26, 2005 was assigned.

In order to receive a rating higher than 10 percent for right 
hip osteoarthritis at any time since August 26, 2005, the 
evidence must show that the disorder is manifested by a 
limitation of thigh flexion to 30 degrees, or a limitation of 
abduction with motion lost beyond 10 degrees.  While there 
are notations that the appellant cannot squat, the September 
2005, April 2008, and March 2009 VA examination reports show 
that thigh flexion is to at least 60 degrees and that thigh 
abduction is to at least 20 degrees.  

The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), but finds that a schedular evaluation 
in excess of 10 percent is not warranted.  The evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. 
App. at 204-07.  The September 2005 VA examiner noted that 
there was no significant history of flare-ups of right hip 
symptomatology.  The April 2008 VA examiner noted that there 
was an additional limitation of function of the Veteran's 
daily activities during flare-ups.  This determination was 
based on the claimant's self report of flare-ups.  The 
physical examination, however, revealed that on repetitive 
use times three right hip motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  The same 
findings were shown on the March 2009 VA examination.  The 
Board places greater weight on the objective findings of the 
April 2008 and March 2009 VA examinations than on the 
Veteran's self report of any limitations during flare-ups.  
While the appellant can subjectively report his pain with 
accuracy, the Board finds that the clinicians are best 
trained to determine the nature and extent of any loss of 
motion.

The symptoms presented by the Veteran's right hip 
osteoarthritis are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that the claimant's right 
hip osteoarthritis at any time during the appellate term 
necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right knee meniscectomy is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
right hip osteoarthritis since August 26, 2005, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


